Application to amend remittitur granted. Beturn of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States as follows: Defendant contended that the denial of a hearing in this proceeding for a writ of error coram nobis violated due process of law within the meaning of the Fourteenth Amendment of the Constitution of the United States. The Court of Appeals held that there was no such denial or deprivation, since the allegations of the petition were insufficient to justify a hearing. [See 11 N Y 2d 982.]